Citation Nr: 1523244	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-28 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of a reduction of rating for right knee patellofemoral syndrome from 10 percent to noncompensable, effective May 3, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome, prior to May 3, 2010 and a compensable rating from May 3, 2010.

3.  Entitlement to an initial rating, in excess of 30 percent, for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to April 2003 and from May 2008 to October 2009.
	
These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial rating, in excess of 30 percent, for service-connected posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was in receipt of a 10 percent evaluation for right knee patellofemoral syndrome for fewer than five years. 

2. The reduction in evaluation for right knee patellofemoral syndrome is not supported by the evidence of record at the time of the rating decision; evidence showed that the Veteran's ability to function under the ordinary conditions of life and work had not improved.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155  , 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veteran stated in his March 2010 notice of disagreement (NOD) that he was appealing the rating associated with his claim for entitlement to an initial rating for right knee patellofemoral syndrome, rated as 10 percent disabling.  In a March 2011 rating decision, the Veteran's claim was deferred.  In a September 2012 rating decision the RO reduced the Veteran's rating for his right knee patellofemoral syndrome to a noncompensable rating, effective May 3, 2010.  Reductions in ratings are addressed in 38 C.F.R. § 3.105(e), which provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  The Veteran's representative has argued that given the subsequent grant of an increase in the initial rating for PTSD, effective August 17, 2010, the reduction of the rating for his patellofemoral syndrome did result in a reduction of compensation when considering what the Veteran would have been compensated given the addition of the PTSD rating.  However, this would not have changed the compensation payments "currently being made" to the Veteran so the notice protections under 38 C.F.R. § 3.105(e) do not apply.
Additionally, the Veteran's 10 percent evaluation for his right patellofemoral syndrome was in effect from October 19, 2009 to May 3, 2010, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown  , 5 Vet. App. 413   (1993); 38 C.F.R. §§ 4.1  , 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c)  (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82   (1992).

The Veteran's right knee disability is currently rated as 10 percent disabling prior to May 3, 2010, and noncompensably disabling from May 3, 2010, under Diagnostic Code 5260.

Generally, Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2014).

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings:  ankylosis of the knee (rated under Diagnostic Code 5256); recurrent subluxation or lateral instability of the knee (rated under Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263). 38 C.F.R. § 4.71a.  Therefore, ratings under these Diagnostic Codes are not applicable.

The Board finds that VA's determination that the Veteran's disability had improved was not warranted, because it was not supported by the evidence of record at the time of the reduction.  Rather, the record demonstrates that due to the Veteran's right knee patellofemoral syndrome, his ability to function under the ordinary conditions of life and work had not improved since his October 2009 VA examination.

The Veteran was initially afforded a QTC examination in May 2009 while he was still on active duty.  The Veteran reported localized sharp pain in both knees that was constant and elicited by physical activity and relieved by rest.  He reported weakness and giving way, but denied stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, or dislocation.  The Veteran described additional symptoms with repetitive use.  Upon examination it was noted that there was tenderness and a positive grind test on the right knee.  There was no evidence of edema, effusion, weakness, redness, heat, or guarding of movement.  There was also no subluxation.  Further examination revealed no locking pain, genu recurvatum or crepitus.  Range of motion testing on the right knee revealed flexion to 130 degrees with pain starting at 130 degrees and extension to 0 degrees.  The Veteran's joint function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation in range of motion.  Anterior and posterior cruciate ligaments stability test of the right knee was within normal limits, as were the medial and lateral collateral ligaments stability tests.  Finally, the medial and lateral meniscus tests of the right knee were within normal limits.  X-rays taken in conjunction with the examination were within normal limits.  The Veteran was diagnosed with right patellofemoral syndrome.  The examiner noted the subjective factors to be pain with repetitive impact activity and prolonged bending.  The objective factors were noted to be retropatellar tenderness, worse with patellar compression, positive grind test, and decreased range of motion.  The Veteran was initially granted a 10 percent rating based on this examination.  

The Veteran was then afforded another QTC examination in May 2010.  The examination showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  An examination revealed no locking pain, genu recurvatum, crepitus, or ankylosis.  Range of motion for the right knee was 140 degrees and extension was to 0 degrees.  There was no additional limitation from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Objective findings regarding knee stability noted right knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  The right knee showed no sign of subluxation.  It was noted that the Veteran's condition affected his ability to do his job as a truck driver because he has trouble loading the truck due to his inability to walk/stand for long periods of time.  X-rays taken in conjunction revealed no acute osseous abnormally.  

An addendum opinion was requested because the October 2010 QTC examination failed to note the Veteran's history and contentions regarding his right knee.  The addendum opinion noted that the Veteran reported weakness, stiffness, giving way and pain.  He denied swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran reported flare-ups as often as 2 time(s) per day and each time lasts for an hour.  The flare-ups were precipitated by physical activity, and alleviated spontaneously.  He reported that during the flare-ups he had trouble walking or standing and he would fall down at times.  He stated that he could not run and had to use a cane for stability.  Finally the Veteran noted that it was difficult to move in the mornings.  X-rays showed joint effusion of the right knee.  The Veteran was diagnosed with joint effusion of the right knee and right knee strain.

Based on the evidence in the Veteran's October 2009 and October 2010 QTC examinations, the Board finds that a restoration of his 10 percent evaluation is warranted.  Although the objective findings of the October 2010 VA examination showed some improvement in the Veteran's range of motion findings, the Veteran reported weakness, giving way, and pain just as he had at the October 2009 VA examination and in addition added stiffness to his symptomatology list.  He also added that he had started using a cane for stability and that he was having more frequent flare-ups.  Therefore, the Board finds that the evidence shows that the Veteran's ability to function with ordinary activities of life and work had not improved.  Consequently, the evaluation of 10 percent for right knee patellofemoral syndrome is restored effective May 3, 2010.
ORDER

The 10 percent evaluation for right knee patellofemoral syndrome is restored effective May 3, 2010, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In an October 2009 rating decision, the Veteran was granted service connection for PTSD with a noncompensable rating, effective from August 17, 2010.  The Veteran appealed the noncompensable rating in a December 2012 notice of disagreement.  Subsequently, in a July 2013 rating decision, the Veteran was granted an initial rating of 30 percent for his PTSD, effective from August 17, 2010.  The rating decision noted that the Veteran's representative had stated that the Veteran was entitled to at least a 30 percent rating, and therefore the grant of 30 percent was a full grant.  However, although the Veteran was granted a 30 percent rating for PTSD in the July 2013 rating decision, as less than the maximum available benefit for a schedular PTSD rating was awarded, the issue is still considered to be on appeal.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

The Veteran is service-connected for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling as noted above.  In the September 2012 rating decision, the RO relied on an October 2010 QTC examination in assigning the Veteran's evaluation.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the request of entitlement to an initial rating in excess of 30 percent for PTSD.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right knee patellofemoral syndrome.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right knee.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate all the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


